Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 30, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148364 & (17)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 148364
                                                                   COA: 318128
                                                                   Clinton CC: 13-009068-FC
  JACKIE LAMONT THOMPSON,
            Defendant-Appellant.

  ____________________________________/

          By order of September 24, 2014, the prosecuting attorney was directed to answer
  the application for leave to appeal the December 3, 2013 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for consideration, as on leave
  granted, of whether the conduct of the defendant with the victim prior to the commission
  of the sentencing offense may be considered when scoring Offense Variable 7, and if so,
  what evidence may support that scoring. MCL 777.37; People v McGraw, 484 Mich. 120
  (2009). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 30, 2014
         p1215
                                                                              Clerk